Citation Nr: 9935701	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of a left 
thumb injury.

2. Entitlement to service connection for lumbosacral strain 
and sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1977 to 
August 1983.  This matter comes to the Board of Veteran's 
Appeals (Board) on appeal from April and June 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In July 1995, the 
veteran was afforded a hearing before the undersigned Board 
member.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
residuals of a left thumb injury and lumbosacral strain and 
sciatic are plausible.


CONCLUSION OF LAW

The claims for service connection for residuals of a left 
thumb injury and lumbosacral strain and sciatica are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may proceed to examine the merits of the 
veteran's claims, it must determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The claims of entitlement to service connection for residuals 
of a left thumb injury and lumbosacral strain and sciatica 
are well grounded.


REMAND

The veteran contends that service connection is warranted for 
lumbosacral strain and sciatica and residuals of a left thumb 
injury.  At his July 1995 Board and April 1994 personal 
hearings, he testified that he sustained a thumb fracture in 
1983 when his left thumb was caught between a locker and a 
wall and he wore a cast for six weeks.  He asserts that 
service medical records reflecting a right thumb injury at 
that time were incorrect and incomplete (he said his right 
thumb was injured in September 1978).  The veteran stated 
that his left thumb was currently weak and stiff and affected 
his work as a carpenter.  

The veteran further testified that he injured his back in 
June 1980 when another soldier jumped on his back and 
flattened him during physical training.  Clinical records 
dated between June 1980 and May 1983 reflect his complaints 
of lower back and left hip pain and sciatica.  He said he was 
treated at Tripler Army Medical Center, Scholfield Barracks 
and Mililani Chiropractic Center.  The veteran did not report 
radiating low back pain when examined for discharge in June 
1983, for fear of delaying his separation from service.  He 
complained of current aching back pain that affected his 
ability to earning a living as a carpenter and contractor. 

Post service, private hospital records dated in December 1987 
indicate that the veteran gave a history of back pain to 1983 
that improved.  The clinical impression was acute lumbar 
strain with a question of L4-5 radiculopathy.  More recently, 
treatment records from Thomas Degan, M.D., an orthopedist, 
dated in April 1992, reflect that the veteran underwent a 
computed tomography (CT) scan that revealed a moderate sized 
posterior and right sided disc herniation at L4-5

According to a July 1994 VA orthopedic examination report, 
the veteran had a probable old ligamentous injury to his 
(left) thumb or possibility of what may appear to be a 
Bennett's fracture.  Examination of the veteran's lumbar 
spine was essentially normal without evidence of sciatic 
symptoms.  An x-ray of the veteran's lower back showed a mild 
T12 compression fracture of indeterminate age, with most 
likely cause thought to be an old trauma.  An x-ray of the 
veteran's left thumb showed a congenital variant, but an old 
fracture of the first phalanx could not be ruled out.   

In July 1996, the RO was advised that Mililani Chiropractic 
Center had closed and records dated prior to 1988 discarded.  
In September 1998 and June 1999, the National Personnel 
Records Center (NPRC) responded negatively to the RO's 
request for additional service medical records for the 
veteran.    

In light of the above, and considering the length of time 
since the veteran was last examined by VA, the Board is of 
the opinion that further VA examination is warranted.  
Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since May 1992.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. Then, the RO should schedule the 
veteran for a VA orthopedic 
examination to determine the nature 
and extent of any back and left thumb 
disorders found to be present.  All 
indicated tests and studies should be 
performed.  The claims folder should 
be made available to the examiner 
prior to the requested examination.  
The examiner is requested to provide 
an opinion regarding the etiology of 
any back and left thumb disorders 
found to be present and whether it is 
at least as likely as not that any 
current back and left thumb disorders 
are related to the complaints and 
findings noted in service, had their 
onset in service or are otherwise 
related, thereto.

Reasons and bases should be provided 
for all opinions and the examiner is 
asked to address the opinions and 
conclusions express in Dr. Degan's 
1992 records and the July 1994 VA 
examination report.

3. After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
lumbosacral strain and sciatica and 
residuals of a left thumb injury.  If 
the disposition of the issues remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
veteran applicable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







